COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 PAUL EDWARD JOHNSON,                          §               No. 08-17-00156-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                41st District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20150D05061)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until July 30, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Leonard Morales, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before July 30, 2018.

       IT IS SO ORDERED this 29th day of June, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.